                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 Jose Alberto Rios Lopez and Jesus Rios              Case No. 18-cv-11360 (VB) (JCM)
 Lopez, on behalf of themselves and all others
 similarly situated,

                       Plaintiffs,

 v.

 Blue WP, Inc. (d/b/a Graziella’s Italian
 Bistro), WP Burger, Inc. (d/b/a Westchester
 Burger Company in White Plains, New York),
 WP Burger II, Inc. (d/b/a Westchester Burger
 Company in Rye Brook, New York), WP
 Burger III, Inc. (d/b/a Westchester Burger
 Company in Mount Kisco, New York), WP
 Burger V, Inc. (d/b/a Westchester Burger
 Company in Stamford, Connecticut), Grace
 DiFeo, Angelo DiFeo, Sandy DiFeo, and
 Vincent Corso,

                       Defendants.



                      PLAITNIFFS’ UNOPPOSED MOTION FOR
                   APPROVAL OF THE SETTLEMENT AGREEMENT

       Plaintiffs Jose Alberto Rios Lopez and Jesus Rios Lopez (together, “Plaintiffs”) move

this Court for an order approving the settlement agreement entered into between Plaintiffs, on the

one hand, and Defendants Blue WP, Inc., WP Burger, Inc. Grace DiFeo, Angelo DiFeo, Sandy

DiFeo, and Vincent Corso, on the other.

       In support of their unopposed motion, Plaintiffs rely upon the accompanying

Memorandum of Law and the Declaration of Alexis H. Castillo, and the exhibits annexed

thereto.
Dated: Rye Brook, New York
       May 15, 2020

                             KLAFTER OLSEN & LESSER LLP

                             /s/Alexis H. Castillo
                             Fran Rudich
                             Alexis H. Castillo
                             Two International Drive Suite 350
                             Rye Brook, New York 10573
                             (914) 937-9200
                             fran@klafterolsen.com
                             alexis.castillo@klafterolsen.com

                             Sarah Leberstein
                             Make the Road New York
                             46 Waller Avenue
                             White Plains, New York 10605
                             (914) 948-8466
                             sarah.leberstein@maketheroadny.org

                             Counsel for Plaintiffs
                              CERTIFICATE OF SERVICE

       I hereby certify that the aforementioned document was served on Defendants’ counsel

listed below through the Court’s ECF system on May 15, 2020.

       David Schrader
       Paykin Krieg & Adams, LLP
       10 Grand Central
       155 East 44th Street, 6th Fl.
       New York, New York 10017
       Phone: (212) 725-4423
       Email: DSchrader@pka-law.com


                                                 /s/ Alexis H. Castillo
                                                 Alexis H. Castillo





